Citation Nr: 1137937	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  04-40 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include as diagnosed as Crohn's disease and/or ulcerative colitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from March 1964 to July 1964 and various periods of active and inactive duty for training from November 1963 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In January 2006, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The case was previously before the Board in May 2006 wherein the Board denied the benefits sought on appeal.  The appellant appealed the Board's May 2006 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2007, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.

In November 2008, the Board again denied the benefits sought on appeal and the appellant appealed the decision to the Court.  In April 2011, the Court issued a memorandum decision reversing the November 2008 Board decision, and remanding the matter to the Board with instructions to determine an appropriate disability rating and effective date.  

The assignment of an appropriate disability rating and effective date is a matter over which jurisdiction is committed to the RO as the Agency of Original Jurisdiction (AOJ).  Consequently, the Board is referring the question of the initial disability rating and effective date for Crohn's disease to the RO for appropriate action.



FINDING OF FACT

In an April 2011 Memorandum Decision, implemented by a May 2011 Judgment, the Court of Appeals for Veterans Claims ruled that the criteria for entitlement to service connection for a gastrointestinal disability, to include as diagnosed as Crohn's disease and/or ulcerative colitis, are met and that entitlement to service connection is warranted.


CONCLUSION OF LAW

The criteria for establishing service connection for Crohn's disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

The claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist under the VCAA on the claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

II.  Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

III.  Analysis

As noted above, in the November 2008 Board decision, the Board denied entitlement to service connection for a gastrointestinal disability, to include as diagnosed as Crohn's disease and/or ulcerative colitis.  The appellant appealed the Board's decision.  In the April 2011 Memorandum Decision, implemented by a May 2011 Judgment, the Court found that the criteria for entitlement to service connection for a gastrointestinal disability, to include Crohn's disease and/or ulcerative colitis, had been met and that service connection was warranted.  The Court ruled that the Board's determination that the appellant was not entitled to VA benefits for his gastrointestinal disability was clearly erroneous, and reversed the November 2008 Board decision.  (See April 2011 Memorandum Decision (Memo.) at p. 1) 

In the Memorandum Decision, the Court specifically found that a November 1967 opinion from J.F., M.D., and a May 2008 opinion from S.B., M.D., constituted competent, uncontroverted evidence of a medical nexus between the appellant's gastrointestinal disorder and symptoms he experienced during service and continued to experience after service.  Because there was no evidence contrary to the May 2008 medical opinion that the appellant's gastrointestinal disability was at least as likely as not related to service, the Court found that the Board clearly erred in denying the appellant entitlement to VA benefits for a gastrointestinal disability, to include as diagnosed as Crohn's disease or ulcerative colitis.  (See Memo at p. 5)  

An April 2004 letter from F.R., M.D., reflects that the appellant was diagnosed with ulcerative colitis, but following examination, Dr. F.R. diagnosed the appellant with Crohn's ileocolitis.  A June 2004 letter from Dr. S.B. also reflects that there was confusion on the appellant's diagnosis initially, but the appellant had a diagnosis of Crohn's disease.  Additionally, in the April 2011 Memorandum Decision, the Court noted that as found by the Board in its November 2008 decision, the appellant has a current gastrointestinal disability, diagnosed as Crohn's disease.  (See Memo at p. 4)  Thus, the private treatment records reflect that the appellant's current gastrointestinal disability is Crohn's disease.  

The Court has exclusive jurisdiction to affirm, modify, or reverse a decision of the Board or to remand the matter, as appropriate.  See 38 U.S.C.A. §§ 7252, 7261; Gilbert v. Derwinski, 1 Vet. App. 49, 52 (1990). Accordingly, the Board hereby implements the determination of the Court that entitlement to service connection for Crohn's disease is warranted.


ORDER

Entitlement to service connection for Crohn's disease is granted.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


